Order unanimously with $25 costs and disbursements and motion granted, without costs. Memorandum: This is a transitory action which should be tried in Jefferson County where the cause of action arose. A majority of the witnesses reside in Jefferson County and their convenience will be best served by changing the place of trial| to that county where the action can be reached for trial at the next term of cojirt. The ends of justice will be promoted by the change and the refusal of Special Term to grant defendant’s motion was an improvident exercise of discretion. (Warner v. Heimerl Trucking Corp., 276 App. Div. 1052; Bernstein v. McKane, 3 A D 2d 764; Slavin v. Whispell, 5 A D 2d 296.) (Appeal from order ¡of Monroe Special Term denying defendant’s motion for a change of venue.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.